DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 7, 2022 is acknowledged. Claims 5-11, 13-19, and 23-30 are pending in the application.  Claims 1-4, 12, and 20-22 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-11, 13-19, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich US 5567462 (hereinafter “Ehrlich”).
With respect to claims 5 and 19, Ehrlich teaches lixiviating pectin-containing raw materials (pectin-containing biomass material) comprising cellulose (insoluble fiber component) and protopectin in order to remove calcium ions and other soluble salts (C1, L64-C2, L8; C2, L48-52; C3, L34-47; C3, L65-C4, L13; C4, L48-54; C6, L46-46-51; and C7, L14-19) (step b), performing hydrolysis by combining the material with an acid aqueous solution or an acidified aqueous alcohol wherein the acid is sulfuric acid or phosphoric acid, to adjust the pH to about 1-2.5 at a temperature of below about 50⁰C or greater than about 65⁰C (C2, L56-65; C4, L32-47; and C4, L61-C5, L15) (steps a and c).  Ehrlich also teaches pureeing the material using equipment during pH adjusting or hydrolysis (step d), adding alcohol to purify the material (step a), and separating the activated pecto-cellulosic composition from the liquid phase (step e) (C3, L1-7; C5, L19-30 and 36-50; C6, L19-27 and 54-61; and C7, L8-10).  Ehrlich further teaches the alcohol is added to a weight percent of at least about 60% (C5, L24-26).
Given that Ehrlich teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant and the order in which the steps are performed is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of the process steps performed in Ehrlich with the expectation of successfully preparing an activated pecto-cellulosic composition (activated pectin-containing biomass composition) and arrive at the claimed invention.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”
While Ehrlich does not expressly teach reducing the calcium content to less than or equal to about 6 mg (claim 5) or less than or equal to about 5 mg (claim 19) per g dry matter of the starting material, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Ehrlich teaches removal of the undesirable calcium ions and soluble salts is useful to increase the solubility of the pectin (C7, L13-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the calcium content in the treated materials of Ehrlich through routine experimentation with the expectation of successfully preparing a functional product.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
The temperature of below about 50⁰C or greater than about 65⁰C (C4 L61-63; and C5, L3-5) as recited in Ehrlich overlap the presently claimed temperature in step c.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 6, while Ehrlich does not expressly disclose the amount of sulfuric acid in the acidic aqueous solution, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Ehrlich teaches the acid solution will comprise a sufficient amount of acid, such as sulfuric acid, to achieve the desired pH level (C4, L35-40; and C5, L8-11), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sulfuric acid content in the acidic aqueous solution of Ehrlich through routine experimentation to obtain the desired pH level during hydrolysis (C5, L8-11).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
With respect to claims 7 and 14, Ehrlich does not expressly disclose the amount of mechanical energy on the material.  Given that Ehrlich teaches comminuting the raw material as well as pureeing the material with equipment to produce fine particle size in order for the final product to be added to food without an undesirable effect on texture (C3, L27-32; C4, L25-31; and C6, L14-16 and 19-27), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mechanical energy of the equipment in the method of Ehrlich with the expectation of successfully producing a functional activated pecto-cellulosic composition.  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 8, Ehrlich teaches lixiviating the materials with nitric acid to adjust the pH to about 1 to 2.5 in order to remove calcium ions (step b), the liquid is removed from the mixture (step b), and the mixture is further hydrolyzed (step c) (C4, L32-41 and 47-54; and C7, L13-21).
With respect to claim 9, Ehrlich teaches a temperature of below about 50⁰C (C4 L61-63) which overlaps the presently claimed temperature.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 10, Ehrlich teaches lixiviating the materials with citric acid to adjust the pH to about 3.2 in order to remove calcium ions (step b), the liquid is removed from the mixture (step b), and the mixture is further hydrolyzed (step c) (C4, L43-54; and C7, L13-21).
With respect to claim 11, Ehrlich teaches lixiviating the materials with hydrochloric acid to adjust the pH to about 1 to 2.5 in order to remove calcium ions (step b), the liquid is removed from the mixture (step b), and the mixture is further hydrolyzed (step c) (C4, L32-41 and 47-54; and C7, L13-21).
Regarding claim 13, Ehrlich teaches the alcohol is added to a weight percent of at least about 60% (C5, L24-26).
With respect to claims 15 and 16, Ehrlich teaches the pectin-containing raw material may be citrus fruit peels (C3, L65-C4, L13).
Regarding claim 17, Ehrlich teaches the degree of methylation (DM), which is the percentage of total carboxyl groups in the methyl ester form, is 65.4% to 79.4% in the examples (C8, Table 1; and C9, L34-37).
With respect to claim 18, Ehrlich does not expressly disclose the quick viscosity of the activated pecto-cellulosic composition.  Absent any clear and convincing evidence to the contrary, the claimed quick viscosity would naturally occur from said method since Ehrlich positively recites all of the claimed process steps as discussed above, Ehrlich teaches the activated pecto-cellulosic compositions possesses enhanced activity as a gelling agent, are useful in the gelling of an aqueous phase of various products, and the amount of activated pecto-cellulosic product required to obtain a desired level of gelling is less than the amount of commercial pectin required to obtain the same level of gelling (C3, L27-32 and 39-47; C5, L36-46; and C7, L25-35), and the quick viscosity an intended result of the claimed process.
With respect to claim 23, Ehrlich teaches lixiviating pectin-containing raw materials (pectin-containing biomass material) comprising cellulose (insoluble fiber component) and protopectin with acid, such as nitric acid, citric acid, or hydrochloric acid, in order to remove calcium ions and other soluble salts (C1, L64-C2, L8; C2, L48-52; C3, L34-47; C3, L65-C4, L13; C4, L32-54; C6, L46-46-51; and C7, L13-21) (step b), performing hydrolysis by combining the material with an acid aqueous solution or an acidified aqueous alcohol wherein the acid is sulfuric acid or phosphoric acid, to adjust the pH to about 1-2.5 at a temperature of below about 50⁰C or greater than about 65⁰C (C2, L56-65; C4, L32-47; and C4, L61-C5, L15) (steps a and c).  Ehrlich also teaches pureeing the material using equipment during pH adjusting or hydrolysis (step d), adding alcohol to purify the material (step a), and separating the activated pecto-cellulosic composition from the liquid phase (step e) (C3, L1-7; C5, L19-30 and 36-50; C6, L19-27 and 54-61; and C7, L8-10).  Ehrlich further teaches the alcohol is added to a weight percent of at least about 60% (C5, L24-26).
Given that Ehrlich teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant and the order in which the steps are performed is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of the process steps performed in Ehrlich with the expectation of successfully preparing an activated pecto-cellulosic composition (activated pectin-containing biomass composition) and arrive at the claimed invention.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”
While Ehrlich does not expressly teach reducing the calcium content to less than or equal to about 6 mg per g dry matter of the starting material, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Ehrlich teaches removal of the undesirable calcium ions and soluble salts is useful to increase the solubility of the pectin (C7, L13-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the calcium content in the treated materials of Ehrlich through routine experimentation with the expectation of successfully preparing a functional product.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
The temperature of below about 50⁰C or greater than about 65⁰C (C4 L61-63; and C5, L3-5) as recited in Ehrlich overlap the presently claimed temperature in step c.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 24, Ehrlich teaches a temperature of below about 50⁰C (C4 L61-63) which overlaps the presently claimed temperature.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 25, Ehrlich teaches lixiviating the materials with nitric acid or hydrochloric acid to adjust the pH to about 1 to 2.5 or with citric acid to adjust the pH to about 3.2 in order to remove calcium ions (step b), the liquid is removed from the mixture (step b), and the mixture is further hydrolyzed (step c) (C4, L32-54; and C7, L13-21).
Regarding claim 26, Ehrlich does not expressly disclose the amount of mechanical energy on the material.  Given that Ehrlich teaches comminuting the raw material as well as pureeing the material with equipment to produce fine particle size in order for the final product to be added to food without an undesirable effect on texture (C3, L27-32; C4, L25-31; and C6, L14-16 and 19-27), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mechanical energy of the equipment in the method of Ehrlich with the expectation of successfully producing a functional activated pecto-cellulosic composition.  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 27, Ehrlich teaches the alcohol is added to a weight percent of at least about 60% (C5, L24-26).  While Ehrlich does not expressly teach reducing the calcium content to less than or equal to about 5 mg/g, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Ehrlich teaches removal of the undesirable calcium ions and soluble salts is useful to increase the solubility of the pectin (C7, L13-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the calcium content in the treated materials of Ehrlich through routine experimentation with the expectation of successfully preparing a functional product.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claims 28 and 29, Ehrlich teaches the pectin-containing raw material may be citrus fruit peels (C3, L65-C4, L13).
With respect to claim 30, Ehrlich teaches the degree of methylation (DM), which is the percentage of total carboxyl groups in the methyl ester form, is 65.4% to 79.4% in the examples (C8, Table 1; and C9, L34-37).
However, Ehrlich does not expressly disclose the quick viscosity of the activated pecto-cellulosic composition.  Absent any clear and convincing evidence to the contrary, the claimed quick viscosity would naturally occur from said method since Ehrlich positively recites all of the claimed process steps as discussed above, Ehrlich teaches the activated pecto-cellulosic compositions possesses enhanced activity as a gelling agent, are useful in the gelling of an aqueous phase of various products, and the amount of activated pecto-cellulosic product required to obtain a desired level of gelling is less than the amount of commercial pectin required to obtain the same level of gelling (C3, L27-32 and 39-47; C5, L36-46; and C7, L25-35), and the quick viscosity an intended result of the claimed process.

Response to Arguments
Applicant’s arguments filed February 7, 2022 have been fully considered, but they are unpersuasive.
Applicant argues Ehrlich does not teach or suggest a method in which the alcohol present in the mixture in each step of the method is at or greater than about 35 weight percent based on the total weight of the mixture in each step. While Ehrlich mentions on column 5 that alcohol can be present in a particular step of its process, Ehrlich does not contemplate that alcohol can be used in each step, nor does Ehrlich consider any benefit to doing so. Thus, Ehrlich does not, for instance, disclose or suggest step a) of claim 5: mixing a starting pectin-containing biomass material comprising an insoluble fiber component and an insoluble protopectin component with an aqueous solution of an alcohol to form a mixture. In contrast, Ehrlich uses water only prior to the addition of an acidic material (and optionally, alcohol addition to an acid-water solution), as shown in FIGS 1-4; column 5, lines 8-18; column 6, lines 46-63; and Examples 1-2 (P7-P8).
Examiner disagrees. Ehrlich teaches performing hydrolysis by combining the material with an acid aqueous solution or an acidified aqueous alcohol wherein the acid is sulfuric acid or phosphoric acid, to adjust the pH to about 1-2.5 at a temperature of below about 50⁰C or greater than about 65⁰C (C2, L56-65; C4, L32-47; and C4, L61-C5, L15) (steps a and c). Ehrlich also teaches adding alcohol to purify the material and the alcohol is added to a weight percent of at least about 60% (C5, L19-30; and C6, L54-61).  Given that Ehrlich teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant and the point in which the alcohol is added is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of the process steps performed in Ehrlich, including mixing aqueous solution of an alcohol with the starting material to form a mixture and having alcohol present in the mixture in each step, with the expectation of successfully preparing an activated pecto-cellulosic composition (activated pectin-containing biomass composition) and arrive at the claimed invention.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”
Applicant argues while noting that step a) is not disclosed or suggested in Ehrlich, the combination of step b) and step c) also is not disclosed or suggested, based on a fair reading of Ehrlich. Respectfully, there is simply no contemplation of a two-stage process (calcium reduction, pectin activation) using different materials (e.g., different acids) within the four corners of Ehrlich, as demonstrated by FIG. 4 and column 7, lines 13-24 (P8-P9).
Examiner disagrees.  As discussed above, Ehrlich teaches lixiviating pectin-containing raw materials (pectin-containing biomass material) comprising cellulose (insoluble fiber component) and protopectin with acid, such as nitric acid, citric acid, or hydrochloric acid, in order to remove calcium ions and other soluble salts (C4, L32-54; and C7, L13-21) (step b) and performing hydrolysis by combining the material with an acid aqueous solution or an acidified aqueous alcohol wherein the acid is sulfuric acid or phosphoric acid, to adjust the pH to about 1-2.5 (C2, L56-65; C4, L32-47; and C4, L61-C5, L15) (step c).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues on column 7, lines 13-24, Ehrlich concludes that lixivation can be "carried out using any of the acids noted above." Respectfully, this is not correct. As shown by the examples and data table spanning pages 63-72 of the as-filed application, the use of sulfuric acid or phosphoric acid does not reduce the calcium content of the starting pectin-containing biomass material to less than 6 mg/g.
Examiner disagrees.  While Ehrlich teaches sulfuric acid or phosphoric acid can be used, Ehrlich is not limited to these acids since the reference also teaches as nitric acid, citric acid, or hydrochloric acid may also be used (C4, L32-47).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793